COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JAVIER GONZALEZ,                                §            No. 08-19-00062-CR

                       Appellant,                 §              Appeal from the

  v.                                              §             34th District Court

  THE STATE OF TEXAS,                             §          of El Paso County, Texas

                        State.                    §            (TC# 20170D04716)

                                             §
                                           ORDER

        The Court, on its own motion, VACATES the May 7, 2020 submission and oral

argument setting for the above styled and numbered cause. The case will be rescheduled at a

later date.

        IT IS SO ORDERED this 20th day of April, 2020.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., not participating